DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
The closest prior art was found to be those references cited in the international search report, namely US 2004/005991 (‘991) and US 2015/191676 (‘676).
Although the ‘676 reference teaches liquid laundry detergents that contain fatty acids and may be mixed together, this reference fails to anticipate or alternatively requires picking and choosing of other features found in the instant claims.  In paragraph 37, the ‘676 teaches the use of C14 fatty acids in combination with longer chain fatty acids.  However, the ‘676 reference does not teach the shorter chain fatty acids required by the instant claims, namely the C8-C12 fatty acids (see also table 1 and paragraph 11).  Furthermore, this prior art fails to teach the use of saturated non-hydroxy containing fatty acids as is required by the instant claims.  Concerning the nonionic and amphoteric surfactants, although the prior art teaches these compounds as optional ingredients (par 53), it would require one of ordinary skill in the art to pick and choose these optional ingredients in the weight percentages required by the instant claims.
The ‘991 reference also teaches compositions containing sud suppressors but this reference is directed to hand dishwashing detergents and not laundry detergents like the ‘676 reference.  Although this reference, like the ‘676 reference, teaches the use of fatty acids as suds suppressors (par 33), the reference like the ‘676 reference fails to teach the use of C8-C12 fatty acids as the suds suppressors.  Nor does the reference mention the use of mixtures and ratios of short/long chain fatty acids.

Since the prior art fails to anticipate or render obvious and as no other objections or rejections are pending, the instant claims are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325.  The examiner can normally be reached on 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on 571-272-1498.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1761